Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response and amendment of 12/7/21 is entered.
	Claims 124, 127, 129, 130, 135-137, 143, 144, 147, and 148 are amended.
	Claims 125, 126, 149, and 150 have been canceled.
	Claims 151-152 are newly added.
	Claims 124, 127-148, 151, and 152 are presently pending and considered.

Specification
	For the record, the specification was previously accepted.

Drawings
In light of the acceptance of the petition decision of 12/23/21, the objection to the drawings is withdrawn.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Applicant is again advised that should claim 124 be found allowable, claim 128 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 128 requires that the 3D spatial relationship is maintained, however, Claim 124 requires the same, of the same matrix.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

In light of the amendment to Claim 130, the advisory that should claim 129 be found allowable, claim130 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.
 
Applicant is advised that should claim 124 be found allowable, claim 133 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  All biomolecules, being derived of cells, means that the biological sample, is necessarily derived from a cell.  Thus, despite a difference in wording, these claims have the same substantial scope.

Response to Argument – DP warnings
          Applicant’s argument of 12/7/21 has been considered but is not found persuasive.
          Applicant argues that Claim 128 is directed to an expanded matrix, which is not duplicative of the polymer matrix of Claim 124, and thus the warning should be withdrawn.
          Such is not persuasive.  Claim 124 is not drawn to a polymer matrix, it is drawn to a method of processing biomolecules, and this method includes “applying a stimulus to said swelling agent to yield an expanded 3D matrix” (emphasis added).
          Applicant argues that Claim 133 is of more narrow scope than Claim 124, because biological molecules can be synthesized in the absence of a cell (p. 8, penultimate paragraph).
          Such is not persuasive.  Applicant has not claimed simply biological molecules.  Applicant has claimed “a biological sample” (preamble of Claim 124).   Of course, molecules may be synthesized, even biological molecules, however it seems that the inherent property of a biological sample is that it is a sample derived from cells.  Alternatively, the scope “derived” also appears encompass even biological molecules synthesized in vitro, as the structure was derived from the biological molecule as made from cells.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

While the rejections based on Claims 125 and 126 are withdrawn, Claims 124, 127-137, 139-148, and 151-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are generic to the steps of (a) forming, and (b) applying, as seen in Claim 124.  
Claim 127 is to further providing polymer precursors that form the 3D matrix (separate from the swelling agent), evidencing that no polymer precursors are needed in the broad claims.  
With regard to Claim 127, it implies that the scope of the broad claims specifically embraces gels made without polymer precursors, or the polymer is simply made from the swelling agent, as claimed in Claim 124(a).  The Specification only provides examples of polymeric gels, and examples of polymers made from precursor monomers, and no teaching of what swelling agent forms the polymer matrix in the absence of the polymer precursors.  The art provides no examples of gels made of non-polymeric material, and by definition, polymers are made of monomers. Thus, the Artisan would not have understood Applicant to have been in possession of making such gels without the use of monomers.

Response to Argument
Applicant’s argument of 12/7/21 has been considered but is not found persuasive.
Applicant argues that the amendment to Claim 127 addresses the issues of record.
Such is not persuasive. Applicant has made Claim 127 depend directly from Claim 124, and further clarified that matrix of Claim 127 is formed of the precursors.  However, Claim 124 does not require the precursors, and as claimed in the now-directly-dependent Claim 127, the precursors are written as “further … providing”.  As written it implies that the broad claim does not require the precursors, and this is emphasized as the broad claim is now amended to form the polymer matrix with simply the swelling agent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claims are generic for probes which are configured to be captured by the 3D matrix itself (e.g., Claim 147).
The specification teaches that the probe binds to the biological molecule in the matrix.  And even the purpose in the claims is to identify a nucleic acid, as a biological molecule in the 3D matrix.  If the probe is captured by the matrix itself, it does not perform the purpose of identifying the nucleic acid, or any other biological molecule is that probed for.
The Art does not teach how to identify a biological molecule in the gel, where the probe binds to the matrix, and not the specific biological molecule.
Thus, the Artisan would not have recognized Applicant to have been in possession of the invention as claimed.
Response to Argument – description, probe binds matrix
Applicant’s argument of 12/7/21 has been considered but is not found persuasive.
Applicant argues the rejection is moot in light of the amendment (p. 9).
Such is not persuasive. The claim has been amended to recite “said expanded 3D matrix” is designed to capture the probe.  However, the same issue remains.  The matrix is binding the probe, so you do not have a detected binding the molecule it is intended to detect.  Instead it just binds to the matrix itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 150, the rejections of Claims 124-149 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendments, the rejections of Claim(s) 124, 126-136, and 142-150 under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al. (30 Jan 2015) “Expansion microscopy”, Science, 347(6221): 543-48, are withdrawn.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633